Citation Nr: 1141488	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  11-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder to include acne and dermatitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic abnormal menses with hysterectomy and unilateral oopherectomy. 

3.  Entitlement to service connection for fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for a dental disorder for the purposes of VA compensation. 

 
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to April 1991, including active duty service from November 1990 to April 1991 in South West Asia in support of Operation Desert Shield/Desert Storm; and subsequent periods of reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefits sought. 

A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder.  Therefore, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the AMC/RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on the unemployability of the individual (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Below, the Board reopens claims for service connection for a skin disorder to include acne and dermatitis and for chronic abnormal menses with hysterectomy and unilateral oopherectomy.  The underlying claims of entitlement to service connection for these conditions are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO denied the Veteran's claim for service connection for a skin disorder to include acne and dermatitis; the Veteran was notified of the decision and of her appellate rights but she did not initiate an appeal.
 
2.  The evidence received since the February 2000 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder to include acne and dermatitis.  

3.  In an April 2005 decision, the Board denied the Veteran's claim for service connection for chronic persistent abnormal menses; the Veteran was notified of the decision and of her appellate rights but she did not initiate an appeal.
 
4.  The evidence received since the April 2005 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for chronic abnormal menses with hysterectomy and unilateral oopherectomy.  

5.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

6.  The Veteran has been diagnosed as having fibromyalgia and the medical evidence shows that the condition is manifested to a degree of 10 percent or more.

7.  It is not shown that the Veteran has a dental disability for which compensation is payable.


CONCLUSIONS OF LAW

1.  The RO's February 2000 rating decision that denied service connection for a skin disorder to include acne and dermatitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the February 2000 rating decision is new and material and the requirements to reopen the Veteran's claim for service connection for a skin disorder to include acne and dermatitis have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The Board's April 2005 decision that denied service connection for chronic persistent abnormal menses is final.  38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. §§ 20.1100(a) (2010).

4.  The evidence received since the April 2005 Board decision is new and material and the requirements to reopen the Veteran's claim for service connection for chronic abnormal menses with hysterectomy and unilateral oopherectomy have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

5.  Fibromyalgia was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

6.  The criteria for entitlement to service connection for a dental disorder, for purposes of VA compensation, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision, the Board reopens the claims for service connection for a skin disorder to include acne and dermatitis, and for chronic abnormal menses with hysterectomy and unilateral oopherectomy; and remands those reopened claims to the AOJ for further development.  As such, no further discussion of VA's duty to notify or assist is necessary regarding those claims.

In this decision, the Board also grants service connection for fibromyalgia, which represents a complete grant of the benefits sought on that appeal.  As such, a discussion of VA's duties to notify and assist is not necessary regarding that claim.

As will be discussed below, there is no evidence or claim that the Veteran experienced dental trauma in service other than that associated with a tooth for which she has already received entitlement to service connection.  Therefore, an examination is not necessary to decide the dental service connection claim. See Duenas v. Principi, 18 Vet. App. 512, 518 (2004). 

II.  Petition to Reopen Claims of Entitlement to Service Connection

In a February 2000 rating decision, the RO denied a claim for service connection for a skin condition to include acne/dermatitis, on the essential basis that though the Veteran was treated in February 1994 for a skin disorder diagnosed then as dermatitis, there was no record of treatment in service for a skin disorder; in essence, there was no evidence relating any present chronic skin condition to service.   The evidence of record at the time consisted of the service treatment records and post-service medical records and reports, including VA examination.  

The Veteran submitted a timely Notice of Disagreement (NOD) initiating an appeal to the February 2000 rating decision that denied service connection.  However, after the RO issued a statement of the case on the claim, the Veteran did not submit a substantive appeal to perfect an appeal to the Board.  Therefore that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2000); 38 C.F.R. §§ 3.104(a), 3.160(d) (2011), 20.302 (2010).  

The Veteran did perfect an appeal to the Board from the February 2000 rating decision with respect to that part of the decision that denied service connection for chronic persistent abnormal menses.  The Board later denied that claim in an April 2005 decision, on the essential basis that there was no probative evidence that the Veteran's chronic abnormal menses was incurred in or aggravated by active duty service.  The evidence of record at the time consisted of the service treatment records and post-service medical records and reports, including a report of pertinent VA examination.   The April 2005 decision of the Board is a final decision based on the evidence then of record at the time of the decision.  38 C.F.R. § 20.1100.

As to both final decisions, however, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

 Since the prior final decisions in February 2000 (rating decision denying skin disorder claim) and April 2005 (Board decision denying chronic persistent abnormal menses claim), evidence has been added to the claims file.  The additional evidence of record consists of VA and private treatment records dated from the time of these decisions through dates in 2009; and lay statements and hearing testimony transcripts of the Veteran. 

These later received medical records reflect treatment including for skin and relevant gynecological symptoms diagnosed to include, respectively, multiple skin and gynecological symptomatologies.  These treatment records, and the Veteran's competent and probative hearing testimony with respect to the continuity of symptoms for each claimed disorder since service in the Persian Gulf, addresses a both a diagnosis and link with service.  In light of the newly submitted records and contentions when considered with previous evidence of record, the skin disorder and abnormal menses service connection claims must be reopened.  

However, these claims for service connection for a skin disorder to include acne and dermatitis, and for chronic abnormal menses with hysterectomy and unilateral oopherectomy, require further development prior to their adjudication on the merits.  Therefore these claims are addressed in the remand section of the decision below. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).    

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317 , presumptive service connection is warranted for Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971  (September 29, 2010) (to be codified at 38 C.F.R. § 3.117(c)(2) ).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

38 C.F.R. § 4.71a, Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms requires continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Fibromyalgia

The report of a July 2008 VA examination shows that the Veteran reported complaints of symptoms located at the neck, back, arms, hips knees, and feet.  She reported that she had easy fatigability, headaches, sleep disturbance, stiffness, anxiety, depression, Raynaud's-like symptoms, paresthesias, ache, and swelling.  The examiner found there were 18 tender points detected that were located at the neck, low back, upper and lower extremities and diagnosed the Veteran as having fibromyalgia.  The symptoms as discussed above reflect that the fibromyalgia is manifested to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Under section 3.317, presumptive service connection is available for fibromyalgia as a medically unexplained chronic multi symptom illness.  Therefore, because the evidence shows that the fibromyalgia is manifested to a degree of 10 percent or more under 38 C.F.R. § 4.71a, Diagnostic Code 5025, service connection is warranted.  See 38 C.F.R. § 3.317.

B.  Service Connection for Dental Disorder for VA Compensation Purposes

The Veteran is in receipt of service connection for Tooth number 9.  The Veteran contends that she is entitled to service connection for periodontal disease for compensation purposes because the condition was caused by her service-connected tooth. 

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  There is no evidence of record that the Veteran has loss of teeth resulting in loss of substance of body of maxilla or mandible.  Therefore, the Veteran does not have a service-connected compensable dental disability or condition (Class I). See 38 C.F.R. § 17.161(a). 

The Veteran has not presented any competent evidence that she has a dental disorder for which service-connected compensation may be granted.  There is no evidence of any inservice dental trauma-other than associated with a tooth for which service connection has already been granted.  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010); see also 38 C.F.R. § 3.306(b)(1).  Thus, the Veteran does not have a service-connected, non-compensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)).  38 C.F.R. § 17.161(c). 

The preponderance of the evidence is against the claim for service connection for periodontal disease for the purposes of obtaining VA compensation connection is not warranted.  As noted in the introduction section, the issue of entitlement to service connection for VA dental treatment purposes has been referred.  


ORDER

Service connection for fibromyalgia is granted.

Service connection for periodontal disease for purposes of VA compensation, is denied.

REMAND

In light of the Board's decision reopening the claims for service connection for a skin disorder to include acne and dermatitis and for chronic abnormal menses with hysterectomy and unilateral oopherectomy, a remand of the underlying service connection claims is necessary to accord the RO an opportunity to adjudicate the issues on a de novo basis.  A remand is also necessary for purposes of further development with respect to the underlying claims of service connection for these claimed disorders for the reasons outlined below.  

Regarding the skin disorder claim, reports of April 1991 REFRAD (release from active duty) medical examination and medical history show that the Veteran reported that she had not had any skin problems at that time, and on examination the evaluation for the skin was normal.  The report of a February 1992 VA general examination shows that on examination the examiner found no lesions of the Veteran's skin and noted no other skin problem.

However, VA treatment records show that the Veteran was seen in May 1992 for complaints of having had a rash behind the right ear for the previous six months, and bumps on the face and back for four months.  The Veteran reported she had been in Saudi Arabia and possibly exposed to chemicals.  After examination the treatment record contains a diagnosis of possible contact dermatitis, and of mild acne.  Subsequent VA treatment records show treatment for skin conditions variously diagnosed to include including acne, acne vulgaris, xerosis cutis, intertrigo, urticaria, and most recently dermatitis.  

During the August 2011 Board hearing, the Veteran testified that she had a rash involving the scalp, face, neck, back, and underarm, which she first noticed while overseas during service and which had continued since onset during active duty service.  She also testified that she had not had any problems prior to that.

In light of the foregoing, the Board finds that a VA examination is necessary to obtain an opinion as to the likelihood that skin symptomatology shown within about one year after release from active service is etiologically related to that period of active duty.  See 38 C.F.R. § 3.159 (c)(4). 

Regarding the claim for service connection for chronic abnormal menses with hysterectomy and unilateral oopherectomy, there is evidence of gynecological symptoms both before and after the period of active duty service from November 1990 to April 1991.  National Guard treatment records include the reports of medical history and examination in April 1991 showing that the Veteran reported she had an ovarian cyst removed in the past.  National Guard treatment records in June 1991 shows that the Veteran was seen in consultation regarding pain with her most recent menstrual period that month.  The provider found no gynecological pathology at that time.  National Guard treatment records in June 1992 show that the Veteran reported a history of on and off right lower quadrant pain since treatment for a right ovarian cyst in 1989.  

A June 1993 VA pathology report contains a diagnosis of exocervix with mild acute and chronic cervicitis; and no dysplasia identified.  VA treatment records in 1993 and 1994 contain diagnoses including "chronic pelvic pain, etiology unclear, since Gulf."

A June 2002 VA progress note contains a problem list that includes (1) dysfunctional uterine bleeding; history of endometriosis; and (2) history of dysplasia of the cervix.  An October 2002 National Guard treatment record contains a diagnosis of cervical dysplasia. 

A report of a May 2004 VA compensation examination for gynecological conditions shows that the Veteran reported a history of chronic persistent abnormal vaginal bleeding since her service in the Persian Gulf in 1990 and 1991.  She reported that the abnormal bleeding started while in the Gulf with menses.  She reported that she has continued to have symptoms treated unsuccessfully over the next 10 years.  The report noted that the Veteran underwent a total abdominal hysterectomy (removal of uterus and cervix) and unilateral oopherectomy (removal of one ovary) in June 2002; and that her last vaginal smear/GYN examination in July 2003 was normal.  The report of that examination contains a notation that the examination did not include a physical examination.  The report contains an assessment of chronic abnormal vaginal bleeding resolved post total abdominal hysterectomy.  

In a January 2005 addendum to the May 2004 VA examination, the nurse practitioner who conducted the May 2004 examination stated that the underlying diagnosis of chronic abnormal vaginal bleeding was "of an undetermined nature"; and that the total abdominal hysterectomy resolved the problem.

As discussed above, the clinical record of the Veteran's claimed reproductive system condition since before her active duty service reflects a complex history of symptomatology/diagnoses.  It is unclear as to what present residuals remain following the total abdominal hysterectomy in 2002.  Given that, and because the May 2004 VA examination did not include a physical examination,  a remand is necessary for examination to clarify what if any residual condition may remain, and to obtain an opinion as to the likelihood that any such residual condition claimed is etiologically related to the Veteran's period of active duty service from November 1990 to April 1991.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.   

2.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.

3.  Notify the Veteran that she may submit statements describing any continuity of symptoms since service associated with her claimed skin and gynecological conditions.

4.  Then schedule the Veteran for separate appropriate examinations to determine the nature, extent, onset and etiology of any skin disorder to include acne and dermatitis, and (2) chronic abnormal menses with hysterectomy and unilateral oopherectomy. 

For each of these examinations, all indicated studies should be performed, and all findings should be reported in detail in each examination report.  The claims files should be made available to and reviewed by the respective examiners.  In offering any requested opinions, the examiner must specifically acknowledge and comment on the Veteran's competent reports of current symptoms and continuity of symptoms since service.  

The examiner must state whether it is at least as likely as not that the Veteran's skin problems are attributable to a known clinical diagnosis.

The examiner must state whether it is at least as likely as not that the Veteran's genitourinary problems, to include abnormal menses, are attributable to a known clinical diagnosis.  If any chronic skin disorder and/or genitourinary disability is attributed to a known clinical diagnosis, the examiner must opine as to whether it is at least as likely as not that the diagnosed condition: 
(1) is related to or had its onset during service; or 
(2) is proximately due to or the result of:
(i) a service-connected disease or injury, to include service-connected posttraumatic stress disorder; or 
(ii) medication taken for any such service-connected disability; or 
(iii) medication taken for the other claimed disability on appeal if the examiner finds such other disability likely to be proximately due to or the result of service or service-connected disability. 
In offering these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of a continuity of symptoms since active duty service.

For each examination, the respective examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Then the RO should readjudicate the appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


